Citation Nr: 0404017	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  99-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to service connection for an eye disorder, 
or, alternatively, for a disability due to undiagnosed 
illness manifested by red, itchy, watery eyes.

4.  Entitlement to service connection for a gastrointestinal 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by nausea and vomiting.

5.  Entitlement to service connection for migraine headaches, 
or, alternatively, for a disability due to undiagnosed 
illness manifested by headaches, vertigo, imbalance, and 
dizziness.

6.  Entitlement to service connection for a respiratory 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by a chronic cough and throat 
problems.

7.  Entitlement to service connection for a genitourinary 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by trouble urinating.

8.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by a skin rash.

9.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by joint and muscle pain.

10.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by numbness and drooling at 
the corners of the mouth.

11.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from July 1980 to August 
1981 and from January 15, 1991, to March 19, 1991.  He served 
in the Southwest Asian (SWA) theater of operations during the 
Persian Gulf War from January 15, 1991, to March 15, 1991.  
He was awarded the Combat Infantryman Badge.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.  In August 
2000, a videoconference hearing was held before the Board.  

In February 2001, the Board remanded this case to the RO for 
additional development.  At that time, the issue of 
entitlement to service connection for tinnitus, or, 
alternatively, for a disability due to an undiagnosed illness 
manifested by ringing and roaring in the ears was before the 
Board.  In a February 2003 rating determination, service 
connection for tinnitus was granted.  The veteran was 
notified of this decision that month.  

As this claim has been granted, under the guidance supplied 
by the United States Court of Appeals for the Federal Circuit 
in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no 
other outstanding question of law or fact concerning the 
provision of benefits under the law administered by the VA 
remains unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104.  
Consequently, this claim is not before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran was initially awarded service connection for 
PTSD within a December 1991 rating determination.  The 
veteran did not file a timely appeal to this determination.  

2.  The veteran petitioned for an increased evaluation in his 
service-connected PTSD several years after the December 1991 
rating determination and has failed to report for scheduled 
VA examinations to determine the nature and extent of this 
disorder without good cause shown.  

3.  In February 2001, the Board remanded the issue of 
entitlement to an increased disability rating for PTSD to the 
RO to provide the veteran with notice of the provisions of 
38 C.F.R. § 3.665 and to afford him an additional opportunity 
to attend a VA psychiatric evaluation.  The veteran failed to 
report for his scheduled psychiatric evaluation.  

4.  The veteran has level II hearing in each ear.  

5.  The medical evidence of record establishes that the 
veteran has medically unexplained chronic fatigue and a 
disorder diagnosed as irritable bowel syndrome.  

6.  It is not shown that the veteran has a chronic condition 
manifested by red, itchy, watery eyes, trouble urinating, 
joint and muscle pain, or drooling at the corners of the 
mouth.

7.  The veteran has refractive error and presbyopia (known 
clinical diagnoses) which are not shown to be related to his 
active service; dermatitis (a known clinical diagnosis) which 
is not shown to be related to his active service; sinusitis 
and bronchitis (known clinical diagnoses) which are not shown 
to be related to his active service; migraine headaches (a 
known clinical diagnosis) which is not shown to be related to 
service; and osteoarthritis (a known clinical diagnosis) 
which is not shown to be related to service. 

8.  The medical evidence of record establishes that the 
veteran has medically unexplained chronic fatigue and an 
unexplained digestive disorder diagnosed as irritable bowel 
syndrome.

CONCLUSIONS OF LAW

1.  As the veteran failed to report for a scheduled VA 
psychiatric evaluation without good cause shown, the request 
for an increased evaluation for service-connected PTSD must 
be denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.156, 3.655 (2002).  

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  

3.  Service connection for an eye disorder, migraine 
headaches, a respiratory disorder, a genitourinary disorder, 
skin rash, joint and muscle pain, and numbness and drooling 
at the corners of the mouth is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002). 

4.  A medically unexplained chronic fatigue illness and 
gastrointestinal disorder manifested by irritable bowel 
syndrome may be presumed to have been incurred as a result of 
service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1118, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, and 3.317 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show the veteran was treated for 
pharyngitis in September 1980 and a head cold in May 1981.  

In October 1988, M.G. Lett, D.C. reported that he first 
treated the veteran in 1984 for low back pain which the 
veteran reported he had for three or four years.  He also 
treated the veteran for right hip pain in 1988.  

Upon VA examination in May 1989, the veteran's lungs were 
clear.  Examination of the nose and throat was unremarkable.  
A chest x-ray revealed no significant abnormality.  
Examination of the extremities was normal, with the exception 
of the right knee.

Service medical records disclose that the veteran complained 
of fatigue, a cough, a sinus infection, and gastrointestinal 
problems in March 1991.  He denied any rash, skin infection, 
sores, or urinary problems.  On separation examination in 
March 1991, clinical evaluation of the nose, sinuses, mouth, 
throat, eyes, lungs, genitourinary system, neurologic system, 
upper extremities, feet, spine, and skin were normal.  There 
was moderate tenderness in the periumbilical area and right 
knee tenderness.  

VA outpatient treatment records dated in April 1991 disclose 
that the veteran complained of epigastric pain since being in 
Saudi Arabia.  

Upon VA general medical examination in June 1991, examination 
of the skin, nose, sinuses, mouth and throat was normal.  The 
sclerae were clear.  The lungs were also clear.  Examination 
of the musculoskeletal system was essentially normal, with 
the exception of the right knee, pain and tenderness of the 
left knee, and some tenderness over the first metatarsal 
phalangeal joint of the left foot with some ligamentous 
tenderness.  The veteran was found to have full range of 
motion of his upper extremities, cervical spine, and lumbar 
spine.  

VA treatment records dated in June 1991 showed a diagnosis of 
arthritis of the left knee.  The veteran gave a history of a 
left knee meniscectomy in 1972, and of left nee pain for the 
past three to four months.  In July 1991, he complained of 
loss of energy and feeling tired in the morning since March 
1991 after his return from Desert Storm.  In August and 
September 1991, the veteran had continued complaints of 
epigastric problems.  Epigastric tenderness was noted.  An 
upper gastrointestinal series (UGI) reflux to the level of 
the carina.  There were no small bowel abnormalities.  

In a December 1991 rating determination, service connection 
was awarded for PTSD.  The veteran is service connected for a 
right knee sprain with ligamentous disruption, currently 
evaluated at that time as 10 percent disabling, and bilateral 
hearing loss, evaluated as noncompensable.  Service 
connection for a foot disorder was denied.  The veteran did 
not appeal this determination.  

On periodic evaluation in January 1993, the veteran reported 
constant headaches since coming back from Desert Storm.  He 
also reported shortness of breath and a chronic cough since 
just after Desert Storm.    

In August 1993, the veteran gave a history of headaches since 
March 1991; throat problems since February/March 1991; 
fatigue since March 1991; aching joints since February 1992; 
imbalance, dizziness, and vertigo since August 1993; 
unexplained rashes since August 1993; a persistent cough 
since June 1991; red, itchy, and watery eyes at present; toe 
nail or foot fungus/jock itch since February 1991; and 
numbness or drooling at the corners of his mouth since March 
1991.

On Persian Gulf Registry examination in January 1994, the 
veteran gave a history of a chronic cough and headaches since 
1991.  He reported having diarrhea which started in the 
Persian Gulf.  Additional complaints included urinary 
hesitance and red eyes.  On physical examination, there was 
nasal edema and injected conjunctiva.  Lungs were clear.  
Pertinent diagnoses included diarrhea and headaches.   

In October 1994, the veteran wrote to the RO and indicated 
that he had provided the RO with all medical records in his 
possession.  Additional outpatient treatment records were 
obtained by the RO, indicating sporadic treatment for 
migraines, fatigue, PTSD, and other disorders.  In February 
1994, the veteran complained of neck pain.  X-rays revealed 
anterior displacement of C6 over C7.  In March 1994, the 
veteran said that he had migraines since returning from the 
Gulf.  In May 1994, he was treated at a sleep/wake disorder 
center for complaints based on the veteran's contention that 
he stopped breathing during the night when he slept.  The 
impression was of obstructive sleep apnea, moderate, by 
history.  A respiratory disorder was not indicated.  

On VA examination in June 1995, the veteran stated that his 
main problem was "significant depression and most of his 
symptoms could be blamed on that."  On questioning, he 
complained of a chronic hacking cough without expectoration 
trying to eliminate something from the larynx or upper 
trachea.  He seldom has heartburn, seldom vomits, and has no 
regurgitation and no dysphagia.  The veteran did complain of 
some stomach pain in the epigastrium and also some cramping 
which is improved on taking medication.  Evaluation of the 
stomach has always been negative.  He also complained of 
headaches.  Physical examination, including of the skin, 
nose, sinuses, mouth, throat, eyes, and respiratory, 
genitourinary, and musculoskeletal system, was essentially 
normal.  The veteran was diagnosed with depression, an 
irritable colon, gastroesophageal reflux disease (GERD), 
chronic sinusitis, migraine headaches, and osteoarthritis of 
the right knee and cervical spine.  

X-ray studies of the veteran's cervical spine in June 1995 
revealed mild degenerative joint disease of the lower 
cervical spine.  No other bony abnormalities were indicated.  
In a June 1995 authorized air conduction audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
55
LEFT
10
5
10
60
55

The average pure tone air conduction thresholds for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 was 27 decibels 
in the right ear and 32 decibels in the left ear.  Speech 
recognition ability using the Maryland's CNC word list was 
96 percent in the right ear and 96 percent in the left ear.  
The veteran was found to have mild to moderate high frequency 
sensorineural hearing loss in the right ear and mild to 
moderately severe high frequency sensorineural hearing loss 
in the left ear.  

In April 1996, it was indicated that the veteran had failed 
to attend examinations to evaluate his post-traumatic stress 
disorder.  

In a July 1996 report of contact, the veteran stated that he 
had no additional medical evidence to supply in support of 
his case.  In a July 1996 statement from the veteran's former 
spouse, it was indicated that the veteran since his return 
home has never been the same.  She said he began having 
stomach problems and headaches.  

VA treatment records dated in July 1999 reveal that the 
veteran was diagnosed as having chronic pain, degenerative 
joint disease.  In October 1999, he was diagnosed as having 
fatigue, joint pain, and sinusitis.  Possible fibromyalgia 
was also diagnosed in November 1999.  

In August 2000, the veteran testified before the undersigned 
Veterans Law Judge and noted the nature and extent of his 
disorders.  He said that he first experienced problems with 
headaches, dizziness, fatigue, aching joints, sinus, red and 
itchy eyes, a skin rash, and stomach during service.  The 
representative noted the presence of a skin rash on the 
veteran's arms.  The veteran said that he did not having any 
problems with his kidneys until after service, and that he 
had problems with drawing of his mouth since 1991.

In February 2001, the Board remanded this case to the RO in 
order to obtain additional documents cited by the veteran 
within his testimony before the Board.  The Board also noted 
that the veteran had been scheduled for two VA examination to 
assess the severity of his service-connected PTSD, but had 
failed to report.  The Board cited 38 C.F.R. § 3.655(b) and 
indicated that if the veteran fails to report for an 
examination, without good cause, his claim would be denied.  
The Board cited specific examples of good cause at this time.  

Notwithstanding the veteran's failure to attend prior VA 
psychiatric evaluations, the Board remanded this case once 
again in order to assist the veteran with the development of 
his case by having the RO schedule an additional VA 
psychiatric evaluation.  

In a March 2001 deferred rating decision, the RO noted that 
the veteran had been notified of the consequences for failing 
to attend a VA evaluation prior to the Board's remand.  
Notwithstanding, an additional attempt to evaluate the 
veteran was undertaken.  In May 2001, the RO contacted the 
veteran and requested additional information regarding his 
claims.  No direct response was received by the veteran 
regarding this request for information.  

The RO was able to obtain additional service medical records, 
as requested by the Board within its 2001 remand.  However, 
these medical records fail to indicate the disorders at 
issue.  In May 1985, the veteran was treated for sinus 
congestion of a one-week duration, headaches, a runny noise, 
and watery eyes.  A productive cough with yellow phlegm was 
also treated.  However, this condition appears to have been 
related to an allergic rhinitis condition and quickly ended.  
Significantly, records following the May 1985 outpatient 
treatment fail to indicate the disorders.  

Additional outpatient treatment records were obtained by the 
RO.  An outpatient treatment record dated August 2002 
indicates a history of left upper quadrant pain that is dull 
and not related to bowel movements or urination and causes no 
nausea, vomiting, diarrhea, fevers, and no chills.  Rashes 
that "come and go" were also indicated.  The examiner stated 
that he was not sure that the neurodermatitis that the 
veteran was getting was secondary to an infection, but that 
the veteran had several areas today that looked like they 
were secondary to an infection that the veteran had 
scratched.  Migraine headaches were also indicated.  The 
examiner's impression indicated PTSD, abdominal pain, 
migraine headaches, and rashes.  

In a December 2000 outpatient treatment record, the veteran 
is indicated to have PTSD and joint pains.  The veteran also 
reported recurring areas that he calls "sores."  Skin lesions 
on the arms and legs appeared to the examiner like areas that 
the veteran had scratched.  The veteran was diagnosed as 
having sinusitis and dermatitis in October 2002.  In a 
November 2002 outpatient treatment report, it was indicated 
that the veteran was being treated for PTSD and depression.  

On VA genitourinary examination held in November 2002, the 
veteran denied lethargy, weakness, or anorexia.  He contends 
that his weight fluctuated above 18 pounds in four weeks.  It 
goes up and down depending on whether or not the veteran is 
depressed.  He gave a history of dysuria since March 1991.  
Physical examination was essentially negative.  The diagnosis 
indicated dysuria with trouble initiating a urinary stream 
infrequently.  

In a report from the VA Medical Center (VAMC) it was 
indicated the veteran failed to report for his VA psychiatric 
examination in November 2002.  However, the veteran did 
attend a VA eye examination held in November 2002.  He cited 
his complaints of occasional foreign body sensation since his 
Gulf War experience.  His corrected vision was 20/20 both 
near and far.  The veteran was diagnosed with refractive 
error and presbyopia.  

On a VA general medical examination in November 2002, the 
veteran complained of fatigue.  He stated he started noticing 
the sensation of fatigue since March 1991.  The fatigue was 
contended to be severe, to the point of interfering with his 
work.  The veteran indicated that he required frequent 
resting periods during the day.  He misses work because of 
the sensation of fatigue frequently and, in general, he 
performs with difficulty his job secondary to his persistent 
sensation.  The veteran also noted poor sleep, poor 
circulation, and abdominal aching.  The veteran had indicated 
an aching sensation in his abdomen.  The only findings on a 
recent barium enema performed in September 2002 were two 
small polyps in his rectum and sigmoid colon, and the 
presence of diverticulosis without evidence of 
diverticulitis.  The veteran also noted a sore throat since 
approximately 1991.  No specific condition was detected.  

The veteran complained of aching in his joints and muscles.  
Beginning in 1991, the veteran again noted an aching 
sensation in different joints, including his wrists, elbows 
and neck.  It was indicated that these symptoms still exist 
but that no clear diagnosis is available on this condition at 
this time.  Dizziness and vertigo, beginning in 1991, were 
also contended by the veteran.  No positive findings were 
found.  The veteran gave a history of migraine headaches 
beginning in 1991.  He also complained of a difficulty 
urinating and a cough.  With regard to the cough, he 
contended that the symptoms were still present off and on 
since 1991.  He further reported numbness in the left upper 
lip with drooling since 1991.    

Physical examination reveals that the veteran was ambulatory 
and not in acute distress.  His lungs were found to be clear 
with no rales were noted during the examination.  There was 
no sign of inflammation and no swelling noted in the 
veteran's joints.  Neurologic evaluation was essentially 
normal.  There was no drooling present during the 
examination.  Ranges of motion of the cervical spine, right 
knee, right hip, and lumbosacral spine appeared to be full, 
with some aching sensation present on full ranges of motion.  
Sensory examination revealed decreased pinprick sensation on 
the left side of the upper lip with no drooling.  There were 
also some signs compatible with benign positional vertigo.  
The veteran's chest X-rays were found to be normal with the 
exception of a partial collapse of the T8 vertebral body.  
X-ray studies of the cervical spine and hip revealed no 
abnormality.  The diagnoses indicated chronic fatigue 
syndrome, benign positional vertigo, hearing loss and 
tinnitus, irritable bowel syndrome, polyps in the large 
intestine, diverticulosis, migraine headaches, chronic 
bronchitis, and numbness in the left upper lip with drooling 
(symptoms cannot be attributed to a known clinical 
diagnosis).  

On VA audiological evaluation in November 2002, authorized 
air conduction audiologic evaluation, pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
60
65
LEFT
15
15
20
65
70

The average pure tone air conduction thresholds for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 was 40 in the 
right ear and 43 in the left ear.  Speech recognition scores 
was indicated to be 88 percent in the right ear and 88 
percent in the left ear.  The veteran was diagnosed with 
moderately severe, high frequency sensorineural hearing loss 
in the right and left ears.  

On an outpatient treatment report dated October 2002, the 
veteran was diagnosed with depression, stable, sinusitis, 
dermatitis, and impotence.  

A supplemental statement of the case was issued by the RO in 
February 2003.  Written argument was submitted by the 
veteran's representative in April 2003 and May 2003.  

II.  Entitlement to an Increased Rating for PTSD

Veterans seeking compensation are required to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.327 and 
3.655.  Specifically, the provisions of 38 C.F.R. § 3.655 
provide that a claim "shall be denied" when a claimant fails 
to report for an examination scheduled in conjunction with an 
increased rating claim.  38 C.F.R. § 3.655(b).  The Board 
specifically remanded this case to the RO in 2001 even though 
the veteran had failed to attend two scheduled VA psychiatric 
evaluations.  The veteran failed to attend the third 
scheduled VA psychiatric evaluation.  Based on review of the 
record, including, most importantly, the Board's prior remand 
of the case, the Board finds that the veteran was given the 
proper notice of at least one or more of these evaluations.  
The veteran has not provided any information as to why he 
fails to attend the scheduled VA examinations of his PTSD.  
In light of the history of this case cited above, the Board 
has no choice but to deny the veteran's increased rating PTSD 
claim due to a failure to attend the scheduled VA psychiatric 
evaluations.  

The veteran has been given more than adequate notice of the 
provisions of 38 C.F.R. § 3.655 by the Board within the 2001 
remand.  The Board remanded this case to the RO in order to 
provide the veteran with adequate notice of this section and 
to make clear that if the veteran failed to report for a VA 
psychiatric examination, or failed to provide a reason for 
his failure to report for the VA psychiatric evaluation, his 
claim would be denied.  Accordingly, the Board finds that the 
veteran has been given adequate notice as to the provisions 
of 38 C.F.R. § 3.655.  As a result, a second remand of this 
case to the RO is totally unwarranted.  The RO has made an 
extensive effort to contact the veteran in order to schedule 
him for a VA psychiatric evaluation over several years, 
without result.  

III.  The Duty to Assist

With regard to the remaining claims, the Board must note that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this regard, the Board has taken no development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  
Thus, the decision by the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), is not applicable.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistant provisions set forth 
in the new law and regulation.  The record in this case 
includes multiple examination reports, outpatient treatment 
records, the veteran's service medical records, and all 
pertinent private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.  Moreover, in a July 2002 letter 
and the supplemental statement of the case issued in February 
2003, the veteran was provided notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection and an increased rating for his service-connected 
hearing loss.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the Board remand have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that those 
requirements of the new law and regulation have been met.  

In reviewing this case, the Board has considered the U.S. 
Court of Appeals for Veterans Claims (Court) Stegall v. West, 
11 Vet. App. 268 (1998).  The Board has specifically 
addressed the issue of whether the actions of the RO have met 
the requirements of the Board's remand of this case.  Based 
on a detailed review of the medical evidence of record, the 
Board finds that the record, as a whole, has provided the 
Board with the information it requested within its remand of 
this case.  The Board finds that an additional remand of this 
case would serve no constructive purpose in light of the 
medical evidence already obtained.  The RO has also undergone 
extensive effort to obtain pertinent medical records in 
support of the veteran's case.  

IV.  Entitlement to an Increased Evaluation for the Veteran's 
Service-Connected Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992). 

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from non-compensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change in them.  Further, 
it is noted that the revisions in the language in 38 C.F.R. § 
4.85 do not change the method by which Tables VI and VII are 
interpreted, but only describe, in greater detail, how they 
are applied.  The Board therefore finds that neither the old 
nor the new version of 38 C.F.R. § 4.85 is more favorable 
than the other in terms of benefit to the veteran.

As to the provisions of § 4.86, in effect prior to June 10, 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
This does not exist in this case.

Turning to the record, the most recent audiometric 
examinations of the veteran's right ear in November 2002 at 
frequencies 1,000, 2,000, 3,000 and 4,000 hertz were 20, 15, 
60, and 65, respectively.  Accordingly, the pure tone 
threshold average was 40.  Speech discrimination of the right 
ear was 88 percent.  Such audiometric readings reflect level 
II hearing in the right ear under 38 C.F.R. § 4.85, Table VI.

The most recent audiometric examination of the left ear in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz were 
15, 20, 65 and 70, respectively for a pure tone threshold 
average of 43.  Speech discrimination in the left ear was 88 
percent.  Such audiometric findings reflect level II hearing 
of the left ear under Table VI.  Such hearing acuity warrants 
a noncompensable evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  A review of all VA audiometric 
examinations would support a finding of a noncompensable 
evaluation under the schedular criteria.  There is also no 
evidence of an exceptional pattern of hearing impairment to 
warrant application of 38 C.F.R. § 4.86.  

In the opinion of the Board, the VA audiometric evaluation of 
November 2002 is entitled to great probative value.  While 
the veteran may have difficulties in the high frequency 
range, providing the veteran a compensable evaluation for his 
service-connected bilateral hearing loss in light of the 
audiometric testing would be a direct violation of the 
Court's decision in Lenderman.  Accordingly, under the 
schedular requirements, the Board finds that the veteran's 
hearing loss does not warrant a compensable rating at this 
time.  

The Board has considered whether an extraschedular evaluation 
is warranted under 38 C.F.R. § 3.321(b)(1).  While the 
veteran appears to have some difficulties with his hearing, 
the Board finds no basis to assign an extraschedular rating.  
In light of the foregoing, the Board finds the preponderance 
of the evidence is against the veteran's claim for a 
compensable evaluation for bilateral hearing loss, and the 
doctrine of reasonable doubt does not apply.  



V.  Entitlement to Service Connection for Multiple Disorders 
Allegedly Caused by the Veteran's Gulf War Service

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Where medical science has been unable to 
determine with certainty an underlying cause for certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, specific legislation was required to 
enable VA to assist that population of veterans with respect 
to their claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

In this case, regarding the disabilities cited above, there 
is no indication that any of these disorders existed during 
the veteran's active service.  While the veteran was treated 
for pharyngitis and a cold during service, there is no 
medical evidence supporting a conclusion that any disorder at 
issue is directly related to his service.  

The veteran has offered conflicting statements about the 
onset of several of his claimed disorders.  For example, at 
his hearing in August 2000, he said that his headaches, 
aching joints, eye problems, and skin rash started during 
service.  However, on other occasions he indicated that these 
disorders did not have their onset until after his return 
from the Persian Gulf.  More importantly, at the time of his 
separation from service in March 1991, the veteran 
specifically denied any skin or urinary problems.  There was 
no mention of headaches or any problems with numbness of the 
mouth or drooling.  He did complain of a cough and a sinus 
infection at that time, but clinical evaluation of the nose, 
sinuses, mouth, throat, eyes, lungs, genitourinary system, 
neurologic system, upper extremities, feet, spine, and skin 
were normal.  

Therefore, the veteran's contentions of chronic in-service 
headaches, eye problems, joint problems (with the exception 
of the right knee), respiratory problems, mouth problems, and 
skin problems are outweighed by the medical evidence, 
particularly March 1991 separation examination report, which 
effectively ruled out the presence of these disabilities.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The contemporaneous 
medical evidence is found more probative to the issue on 
appeal.  With respect to the veteran's claimed genitourinary 
problems, he has consistently reported that these symptoms 
did not begin until after his separation from service, and 
examination of the genitourinary system was normal on 
separation examination in March 1991.

The post-service medical evidence also preponderates against 
a finding that the veteran had chronic headaches or an eye, 
joint (with the exception of the right knee), respiratory, 
genitourinary, mouth, or skin disorder during service.  For 
example, on VA examination in June 1991, examination of the 
skin, nose, sinuses, mouth, and throat was normal.  The 
sclerae were clear.  The lungs were also clear, and 
examination of the musculoskeletal system was essentially 
normal.  There were no complaints or findings concerning 
headaches or any genitourinary problems.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
There is no competent evidence of record indicating that any 
of these claimed disorders had their onset during active 
service or are related to any in-service disease or injury.  
Additional development of these issues is not warranted.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, No. 02-7404, 2003 U.S. App. LEXIS 8073 (Fed. Cir. 
April 29, 2003).     

The veteran was a combat veteran, however, he has not 
maintained that he suffered any disease or injury while 
engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  Accordingly, 38 U.S.C.A. § 1154(b) does not 
apply.  Additionally, as the veteran's active service from 
January 15 to March 15, 1991, was not for 90 days or more, 
presumptive service connection does not apply.  See 
38 U.S.C.A. § 1112, 1137 (West 2002).  

The veteran's primary contention has been that these 
disorders are the result of an undiagnosed illness caused by 
his service in the Persian Gulf War.  Regarding the claims of 
entitlement to service connection for fatigue and a 
gastrointestinal disorder, these specific disorders are 
listed under 38 C.F.R. § 3.317.  Both during and subsequent 
to his Persian Gulf service, the veteran has complained of 
fatigue and a gastrointestinal disorder.  His history of 
ongoing fatigue and a gastrointestinal disorder to be 
consistent and credible.  He has reported such in connection 
with his VA examinations as well as during his sworn 
testimony at a personal hearing.  The veteran's former spouse 
has indicated that the veteran was not the same since his 
discharge from military service.  Most significantly, on VA 
examination in November 2002, the veteran was diagnosed with 
chronic fatigue syndrome and an irritable bowel syndrome.  
While diverticulosis was noted (a known diagnose illness), 
giving the veteran the benefit of the doubt, the VA 
examination of November 2002 appears to indicate that the 
veteran has chronic fatigue syndrome and a gastrointestinal 
disorder of an undetermined etiology.  

The Board finds the veteran's history of ongoing fatigue to 
be consistent.  He has reported such in connection with VA 
examinations as well as during sworn testimony at a personal 
hearing.  38 C.F.R. § 4.88b, Diagnostic Code 6354, provides 
that chronic fatigue syndrome warrants a compensable rating 
where such waxes and wanes but results in periods of 
incapacitation of at least one week per year, or, where the 
symptoms are controlled by continuous medication.  The 
veteran has described his fatigue as very frequent.  Giving 
the veteran the benefit of the doubt that such fatigue 
results in periods of incapacitation of at least one week a 
year, the Board finds that service connection is warranted on 
a presumptive basis under 38 C.F.R. § 3.317 for chronic 
fatigue demonstrated to a compensable degree and not 
attributable to any known clinical diagnosis. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7319 pertains to 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  This code provides that an evaluation of 10 percent 
is warranted for moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.  At most, the symptoms the veteran cites would 
appear to be moderate in nature.  Consequently, the Board 
finds that service connection is warranted on a presumptive 
basis under 38 C.F.R. § 3.317 for irritable bowel syndrome.  

With regard to the veteran's remaining claims, most of the 
remaining disorders are not cited within 38 C.F.R. § 3.317.  
An eye disorder manifested by red, itching, watery eyes has 
not been indicated within recent VA examinations.  There was 
one finding of injected conjunctiva in 1994.  Similarly, 
numbness at the corners of the mouth was objectively 
demonstrated on only one occasion in November 2002.  With 
regard to these claims, the Board finds that the 
preponderance of the evidence fails to support the conclusion 
that the veteran has a chronic disability, that is, one that 
has persisted for at least six months, associated with these 
disorders.  Accordingly, service connection for these 
disorders remains denied.  Additionally, refractive error and 
presbyopia (known clinical diagnoses) are not shown to be 
related to the veteran's active service

With regard to the veteran's claim of service connection for 
migraine headaches, the VA examination of November 2002 did 
indicate migraine headaches and, under pertinent regulations, 
"headaches" due to an "undiagnosed" illness may be service 
connected under this section.  However, the veteran has been 
diagnosed with migraine headaches, a known diagnosed illness.  
The veteran's headaches have been associated with a known 
clinical diagnoses (migraines).  As noted above, there is no 
competent (medical) evidence relating such migraine headaches 
to service.  

The veteran's skin condition has also been found to be an 
entity with a known clinical diagnosis (unrelated to 
service).  The veteran's rashes have been associated with 
infections and dermatitis.  No health care provider has 
indicated that the veteran suffers from an undiagnosed 
illness manifested by rashes or related the current skin 
disorder to service.  Accordingly, this claim must also be 
denied.  

Similarly, with regard to the veteran's claim of service 
connection for a respiratory disorder, he has been diagnosed 
with sinusitis and chronic bronchitis, known diagnosed 
illnesses.  As noted above, there is no competent (medical) 
evidence relating such disorders to service.  The veteran's 
respiratory condition has also been found to be an entity 
with a known clinical diagnoses (unrelated to service).  No 
health care provider has indicated that the veteran suffers 
from an undiagnosed illness manifested by respiratory 
problems.  Accordingly, this claim must also be denied.  

With regard to the veteran's claim of service connection for 
a genitourinary disorder, or, alternatively, for a disability 
due to an undiagnosed illness manifested by trouble 
urinating, the veteran has failed to have been diagnosed with 
a genitourinary disorder of unknown etiology.  Examination of 
the genitourinary system, including on VA examination in 
November 2002, has consistently been normal.  Several VA 
examinations have failed to indicate the existence of a 
genitourinary disorder or a chronic condition associated with 
trouble urinating.  While the veteran has complained of 
difficulties with urination, the medical evidence of record 
fails to support the conclusion that he suffers from a 
chronic genitourinary disorder associated with the Persian 
Gulf War syndrome.  No medical evidence supports the 
veteran's claim, accordingly, based on a lack of objective 
evidence indicating this disorder, this claim will also be 
denied.  

With regard to the veteran's claim of service connection for 
a disability due to an undiagnosed illness manifested by 
joint and muscle pain, the Board must find that the recent VA 
examinations clearly indicate that some of the veteran's 
alleged joint and muscle pain are associated with known 
clinical diagnoses.  Osteoarthritis has been clearly 
indicated.  With regard to all joints and the veteran's 
complaints of joint pain, the Board either finds that there 
is no objective medical evidence indicating the existence of 
these disorders or that this alleged joint pain is associated 
with known clinical diagnoses, including, but not limited to, 
the veteran's difficulties associated with his service-
connected right knee disorder and osteoarthritis.

The veteran himself has failed to provide any medical 
evidence in support of a determination that he suffers from 
an undiagnosed illness manifested by joint and muscle pain 
associated with Gulf War syndrome.  Recent VA evaluations 
would not support such a determination.  On VA medical 
examination in November 2002, objective medical evidence of a 
disability due to an undiagnosed illness manifested by joint 
and muscle pain simply was not found.  No swelling was noted 
and range of motion of the joints was essentially normal.  
Neurologic evaluation was also essentially normal.  Such 
facts provide negative evidence against the veteran's claim.  
Accordingly, this claim will also be denied.  

The veteran has provided no medical evidence in support of 
his claims other than to cite multiple complaints associated 
with either known clinical diagnoses that have not been 
related to his active service (other than symptoms associated 
with his service-connected right knee).  Service and post 
service medical records do not support the veteran's claims 
(with the exception of the veteran's claim of service 
connection for fatigue and a gastrointestinal disorder).  In 
regards to these claims, the Board must note that the issue 
of the nature and extent of these disorders is not before the 
Board at this time.  Although the veteran has testified that 
he has these disorders and that they are related to Gulf War 
service, as a layperson he is not competent to establish 
these facts by his own assertions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The preponderance is against the 
veteran's remaining claims, and they must be denied.  


ORDER

The request of the veteran for an increased evaluation of his 
PTSD is denied on the basis that the veteran failed to report 
for a scheduled examination.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

Entitlement to service connection for an eye disorder, or, 
alternatively, for a disability due to an undiagnosed illness 
manifested by red, itching, watery eyes is denied.  

Entitlement to service connection for irritable bowel 
syndrome is granted.  

Entitlement to service connection for migraine headaches, or, 
alternatively, for a disability due to an undiagnosed illness 
manifested by headaches, vertigo, imbalance, and dizziness is 
denied.  

Entitlement to service connection for a respiratory disorder, 
or, alternatively for a disability due to an undiagnosed 
illness manifested by chronic cough and throat problems is 
denied.  

Entitlement to service connection for genitourinary disorder, 
or, alternatively, for a disability due to an undiagnosed 
illness manifested by trouble urinating is denied.  

Entitlement to service connection for a disability due to an 
undiagnosed illness manifested by skin rash is denied.  

Entitlement to service connection for a disability due to an 
undiagnosed illness manifested by joint and muscle pain is 
denied.  

Entitlement to service connection for a disability due to an 
undiagnosed illness manifested by numbness and drooling at 
the corners of the mouth is denied.  

Entitlement to service connection for a disability due to an 
undiagnosed illness manifested by fatigue is granted.  


                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

